IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,346


EX PARTE STEPHEN MICHAEL MCMAHON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER 6617 IN THE 31ST

JUDICIAL DISTRICT COURT OF GRAY COUNTY



Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of injury to a child and
punishment was assessed at confinement for ten years after Applicant's community supervision
was revoked.  No appeal was taken from this conviction.
	Applicant contends that he was denied his right to a meaningful appeal when his counsel
failed to timely file notice of appeal.  Counsel submitted an affidavit admitting that he relied on
trial counsel's statement that a notice of appeal had been filed, but discovered more than 45 days
later that no written notice had been filed.  The trial court entered findings of fact and
conclusions of law in which it recommended that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number 6617 in
the 31st Judicial District Court of Gray County.  This cause is returned to that point in time at
which Applicant may give written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal.  For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the sentence had been imposed on the date that the mandate of this
Court issues.  We hold that should applicant desire to prosecute an appeal, he must take
affirmative steps to see that written notice of appeal is given within thirty days after the mandate
of this Court has issued.
DELIVERED: March 1, 2006
DO NOT PUBLISH